Title: To John Adams from John Gardner, 31 July 1798
From: Gardner, John
To: Adams, John



My Dear Sir—
Milton July 31 1798

By so good an opportunity as the present, which offers by Mr. Welsh, I cannot omit repeating to you the assurances of my esteem, which I hope you have never doubted. It is some time since I have written you, and longer, much longer, since I have had the honor, and consolation of a line from you. I must presume that some of your letters have been lost on the way.
The complection of our political atmosphere has very materially changed in the last six months; before, the people in general could not be brought to that proper mode of thinking and acting, which is necessary to a clear and animating view. There now appears to be but one principle and one spirit, in this part of the country at least; and the same has gained, and is still gaing ground at the southward. I fear however that the elections for congress the ensuing fall, will not give that unanimity which is so much to be desired. But the few who obtain seats by dissimulation and misrepresentation, will be so small a minority; in number reputation and talents, they will be so contemptible, that they will lose all their power of doing mischief.
The papers and letters which you will receive by this conveyance, will probably give you so much information, that every thing I say will be mere repetition; or perhaps I should be disposed to be troublesome. The Squire has resigned his place on the Boston seat, which however continues highly federal. Doctor Eustis was left out by a large majority on acct. of his politics. The Legislature of this Commonwealth is all that you or I could wish it. The American cockade is every where seen in our streets; it would do your heart good to take a look at us in Boston, or indeed, in any part of the state. A determination at all events to defend our sovereignty and independence is every where apparent.—
I am obliged to send this, with a few newspapers & pamphlets, as I am fearful that delay might lose me the conveyance; I understand that Mr. W. leaves Boston tomorrow morng—If the vessell in which he goes does not sail, before I get to town, I shall write you further, and enclose some more publications—I pray you to offer to Mrs Adams, my best respects, & believe that I am your devoted & / faithful
J. Gardner